OPINION
On Motion To Dismiss Appeal

Per Curiam:

Respondent has moved to dismiss this appeal for failure of appellants to file their record on appeal within the time designated by Rule 73 (g) NRCP.
The notice of appeal was filed January 12, 1961. The record on appeal was not filed with this court within *328forty days from January 12, 1961, nor did the lower court extend the time for filing such record. One hundred and forty-five days after January 12, 1961, appellants filed their record on appeal. Appellants have not presented opposition to the motion to dismiss. Rule 26 S.C.R.
The appeal is dismissed.